VAN HOOMISSEN, J.,
dissenting.
I respectfully dissent for the reasons stated by the referee in his well reasoned opinion:
“The principal dispute between claimant and SAIF is a *79simple one. Claimant contends that the amounts contributed by the State of Oregon under the negotiated contract for Public Employees’ Retirement System and medical and dental insurance are to be considered as part of his salary for computation of temporary disability compensation as defined by ORS 656.005(27) which provides the definition for wages; specifically, encompassed within the statutory language which provides for inclusion of certain benefits other than the exchange of money for services rendered, namely * * including reasonable value of board, rent, housing, lodging or similar advantage * * *’. SAIF contends that such ‘fringe benefits’ are not to be included or considered as a part of claimant’s salary. [Emphasis in original.]
“No Oregon cases have been cited determining this question. However, I conclude that the language contained in the definition of wages as set forth in the statute is sufficiently clear that such amounts are to be included within the definition. There is no question that the amounts involved and in dispute were part of the recompense to be paid to the worker for his services as a part of the contract for hire. There is no dispute that those amounts were provided in lieu of salary increases for the covered workers under the negotiated contract.!1!
“In today’s world, it seems to me there is also no question that the contributions in dispute are part of the normal financial elements which are considered to be part of a worker’s ordinary standard of living:
“1. The Public Employees Retirement contribution was provided to fund a worker’s post-retirement income. Certainly, at the present time, he does not have the benefit of that contribution so he must, on his own, make other arrangements for post-retirement income. Part of that salary adjustment through temporary disability compensation would enable him, for example, to fund an IRA.
“2. He is not receiving unlimited medical and dental benefits through workers’ compensation, but only medical services for injurious conditions resulting from his injury. Furthermore, he is no longer receiving the contribution of premiums for medical and dental insurance from the state; consequently, he must make his own separate provisions for medical and dental coverage to provide for contingencies not related to his worker’s compensation injury. Such items *80particularly are normally included in ones consideration of his standard of living.
“There can be no controversy that in today’s society the requirements for post-retirement income are significant as are the contingency arrangements for medical and dental services; both areas are very critical and are the subject of very intense contract negotiations.
“Considering the statutory language with which we are faced, are such financial elements ‘of similar advantage’ to the employee and employer as board, rent, housing and lodging, i.e., the food and shelter elements of the worker’s ordinary standard of living? The use of the language ‘or similar advantage’ was clearly intended to provide a comprehensive phrase to encompass other benefits of equal or similar intent within those employment contract agreements between employee and employer. It is my opinion that the specific items in dispute here are of similar benefit in the normal contemplation of ordinary living which equally result in helping maintain the worker’s financial responsibility for himself and his family. Therefore, I conclude that claimant is entitled to have his contributions for Public Employees’ Retirement System and medical and dental insurance premiums included within his salary for purposes of temporary disability computation.”
See Livingston v. State Ind. Acc. Com., 200 Or 468, 472, 266 P2d 684 (1954) (workers’ compensation law should be interpreted liberally in favor of workers).

 It is undisputed that the benefits are being paid by the employer in lieu of salary increases in 1979,1981 and 1983.